samgoldfingerseparati_image1.jpg [samgoldfingerseparati_image1.jpg]


April 21, 2017


Personal and Confidential


Samuel Goldfinger
500 E. 77th St. #1431
New York, NY 10162


Dear Mr. Goldfinger:


This letter will confirm the following terms in connection with your separation
of employment from Committed Capital Acquisition Corporation (the “Company”).
The Company and you agree that this letter (this “Agreement”) represents the
full and complete agreement concerning your termination of employment with the
Company.
1.
Termination and Transition Period. You gave notice of your resignation of
employment on April 18, 2017. You and the Company agree that your employment
with the Company will terminate on May 26, 2017 (the “Termination Date”). During
the period beginning on the date hereof (the “Transition Date”) and ending on
the Termination Date (the “Transition Period”), you will continue perform your
duties of employment. The Company will continue to pay you your base salary at
the rate in effect as of the date hereof and you may continue to participate in
the Company’s health and welfare plans, if applicable and subject to their
terms, during the Transition Period. The Company, however, may terminate your
employment for Cause as defined in the employment agreement between the Company
and you dated as of October 16, 2013 (“Employment Agreement”). If the Company
terminates your employment for Cause or if you cease providing services for any
reason during the Transition Period, you will be entitled to receive only the
base salary earned up to the date your employment is terminated, and the
Termination Date will be the date your employment is terminated for Cause or the
date you resign for any reason. Except as otherwise provided for herein, you
will not be entitled to any additional employee benefits and you will not
continue to earn any vacation time following the Transition Date in accordance
with Company’s policies. You acknowledge and agree that other than as
specifically set forth in this Agreement, you are not due any compensation for
unpaid salary, bonus, severance, incentive or performance pay or accrued or
unused vacation time or vacation pay.

2.
Separation Benefits. In exchange for your transition duties in Paragraph 1 and
other promises and covenants herein, the Company agrees to terminate your “No
Competition” obligations set forth in Section 8(d) of the Employment Agreement.

3.
Stock Options. You were granted options to purchase shares of the Company’s
common stock pursuant to the terms of the Stock Option Agreements and Stock
Option Grant Notices dated October 16, 2013 (the “Option Agreements”) and the
terms of the Company’s 2013 Employee, Director and Consultant Equity Incentive
Plan (the “Plan”).  129,027 shares covered by the Option Agreements are vested
(the “Vested Shares”) as of the Termination Date and the remaining are unvested
(the “Unvested Shares”).  You acknowledge and agree that, upon the Termination
Date, the options with respect to the Unvested Shares shall be terminated and
you shall have no right(s) to exercise the options with respect to any portion
of such Unvested Shares. The options with respect to the Vested Shares shall
continue to be governed by the terms of the Option Agreements and the Plan.





1
411 WEST 14TH STREET, NEW YORK, NY 10014 | 646.624.2400 | TOGRP.COM



--------------------------------------------------------------------------------

samgoldfingerseparati_image1.jpg [samgoldfingerseparati_image1.jpg]


4.
Post-Employment Agreements. You further agree to be cooperative and to make
yourself reasonably available to assist with the transition of your position for
six weeks following the Transition Period (“Post-Employment Transition Period”).
You represent that the Global Chief Financial Officer of your then current
employer during the Post-Employment Transition Period has been notified and
consents to your post-employment obligations with our Company. Subject to the
Company’s agreement in Paragraph 2, you acknowledge and agree that you will
continue to abide by and comply with the obligations set forth in Sections 8, 9
10, and 19 of the Employment Agreement unless the Company agrees to waive such
obligations in writing.

5.
Release. In consideration for the benefits in Paragraph 2 and other covenants
set forth herein, you voluntarily, knowingly and willingly release and forever
discharge the Company, its subsidiaries, affiliates and parents, together with
each of those entities’ respective officers, directors, shareholders, employees,
agents, fiduciaries and administrators (collectively, the “Releasees”) from any
and all claims and rights of any nature whatsoever which you now have or in the
future may have against them, whether known or unknown, suspected or
unsuspected, for any act, omission or event occurring up to and including the
date you sign this Agreement. This release includes, but is not limited to, any
rights or claims relating in any way to your employment relationship with the
Company or any of the other Releasees or the termination thereof, any contract
claims (express or implied, written or oral), or any rights or claims under any
statute, including, without limitation, the Americans with Disabilities Act, the
Age Discrimination in Employment Act, the Older Workers’ Benefit Protection Act,
the Rehabilitation Act of 1973 (including Section 504 thereof), Title VII of the
1964 Civil Rights Act, the Civil Rights Act of 1866 (42 U.S.C. § 1981), the
Civil Rights Act of 1991, the Equal Pay Act, the National Labor Relations Act,
the Worker Adjustment and Retraining Notification Act, the Family Medical Leave
Act, the Lilly Ledbetter Fair Pay Act, the Genetic Information
Non-Discrimination Act, the New York State Human Rights Law, the New York City
Human Rights Law, the Family Medical Leave Act, and the Employee Retirement
Income Security Act of 1974, all as amended, and any other federal, state or
local law. This release specifically includes, but is not limited to, any claims
based upon the right to the payment of wages, incentive and performance
compensation, bonuses, equity grants, carried interest points, vacation, pension
benefits, 401(k) Plan benefits, stock benefits or any other employee benefits,
or any other rights arising under federal, state or local laws prohibiting
discrimination and/or harassment on the basis of race, color, age, religion,
sexual orientation, religious creed, sex, national origin, ancestry, alienage,
citizenship, nationality, mental or physical disability, denial of family and
medical care leave, medical condition (including cancer and genetic
characteristics), marital status, military status, gender identity, harassment
or any other basis prohibited by law; provided, however, that you are not
releasing any claims related to enforcement of the terms of this Agreement. In
consideration of your willingness to enter into this Agreement, the Company on
behalf of its past and present parent companies, subsidiaries, affiliates and
related entities, hereby waives and releases you from any and all claims,
liabilities and obligations, both known and unknown that arise out of or are in
any way related to events, acts, conduct or omissions occurring at any time
prior to and including the date the Company signs this Agreement; provided,
however, that this release will not extend to claims arising at any time from
your contractual and statutory obligations pursuant to Sections 8, 9, 10 and 19
of your Employment Agreement (subject to the limitations of Paragraph 2 in this
Agreement), nor to any claims arising at any time from your willful misconduct
that causes material injury to the Company (“Excluded Claims”). The Company
represents that as of the date this Agreement is signed, it is unaware of any
such Excluded Claims that the Company could assert against you.

6.
No Claims Filed. As a condition of the Company entering into this Agreement, you
further represent that you have not filed against the Company or any of the
other Releasees, any complaints, claims or



2
411 WEST 14TH STREET, NEW YORK, NY 10014 | 646.624.2400 | TOGRP.COM



--------------------------------------------------------------------------------

samgoldfingerseparati_image1.jpg [samgoldfingerseparati_image1.jpg]


lawsuits with any court, administrative agency or arbitral tribunal prior to the
date hereof, and that you have not transferred to any other person any such
complaints, claims or lawsuits. Subject to Paragraph 8, you understand that by
signing this Agreement, you waive your right to any monetary recovery in
connection with a local, state or federal governmental agency proceeding
relating to your employment with the Company and you waive your right to file a
claim seeking monetary damages in any court, administrative agency or arbitral
tribunal relating to your employment with the Company.
7.
Protected Rights. You understand that nothing contained in this Agreement limits
your ability to file a charge or complaint with the Equal Employment Opportunity
Commission, the National Labor Relations Board, the Occupational Safety and
Health Administration, the Securities and Exchange Commission or any other
federal, state or local governmental agency or commission (“Government
Agencies”). You further understand that this Agreement does not limit your
ability to communicate with any Government Agencies or otherwise participate in
any investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to the
Company. This Agreement does not limit your right to receive an award for
information provided to any Government Agencies.

8.
No Admission of Wrongdoing. By entering into this Agreement, neither you nor the
Company nor any of the Company’s officers, agents or employees, admit any
wrongdoing or violation of any law.

9.
Return of Company Property. Unless otherwise requested by the Company, you shall
return by the Termination Date all Company property, documents and confidential
information in your possession or under your control, that is in electronic,
written or other tangible form (together with all duplicates thereof) and you
agree not to retain any such Company property, documents or confidential
information or any copies thereof.

10.
Severability. If at any time, after the date of the execution of this Agreement
any court or administrative agency finds that any provision of this Agreement is
illegal, void, or unenforceable, that provision will no longer have any force
and effect. However, the provision’s illegality or unenforceability will not
impair the enforceability of any other provision of this Agreement.

11.
Changes to the Agreement. This Agreement may not be changed unless the changes
are in writing and signed by you and an authorized representative of the
Company.

12.
Choice of Law; Arbitration; Waiver of Jury Trial.  Any controversy or claim
arising out of or relating to this Agreement or a breach of this Agreement
shall, to the fullest extent permitted by law, be settled exclusively by
arbitration before a single arbitrator appointed by the American Arbitration
Association (“AAA”) in New York, New York (applying New York law) under the
National Rules for the Resolution of Employment Disputes of the AAA, as may be
amended from time to time. Pursuant to applicable law, the Company and you will
share the AAA administrative fees, the arbitrator’s fee and expenses. All Claims
and defenses which could be raised before a court must be raised in arbitration
and the arbitrator shall apply the law accordingly. The arbitrator shall issue a
written decision setting forth the essential findings and conclusions in
sufficient detail to permit judicial review to the extent permitted by law. The
decision or award of the arbitrator shall be final and binding upon the parties.
Any arbitral award may be entered as a judgment or order in any court of
competent jurisdiction. Any relief or recovery based on any claims arising out
of your employment, cessation of employment, including but not limited to, any
claim of unlawful harassment or discrimination, shall be limited to that awarded
by the arbitrator. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY



3
411 WEST 14TH STREET, NEW YORK, NY 10014 | 646.624.2400 | TOGRP.COM



--------------------------------------------------------------------------------

samgoldfingerseparati_image1.jpg [samgoldfingerseparati_image1.jpg]


APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY SUIT,
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT.


13.
Entire Agreement. This Agreement (together with the obligations in the
Employment Agreement that expressly continue following the Termination Date in
accordance with the terms of the Employment Agreement, which, the parties agree,
shall include the Company’s indemnification obligations set forth in Section
3(i) of the Employment Agreement) constitutes the entire agreement between you
and the Company and supersedes all other agreements between you and the Company
with the respect to the terms of your employment and the termination thereof.
You confirm that in signing this Agreement you have not relied on any warranty,
representation, assurance, or promise of any kind whatsoever other than as
expressly set out in this Agreement.

14.
Waiver. By signing this Agreement, you acknowledge that:

(i) You have carefully read and understand this Agreement;
(ii) The Company advised you to consult with an attorney and/or any other
advisors of your choice before signing this Agreement;
(iii) You have been given 21 days to consider your rights and obligations under
this Agreement and to consult with an attorney about both;
(iv) You understand that this Agreement is LEGALLY BINDING and by signing it you
give up certain rights;
(v) You have voluntarily chosen to enter into this Agreement and have not been
forced or pressured in any way to sign it;
(vi) You acknowledge and agree that the benefits set forth in Paragraph 2 of
this Agreement are contingent on execution of this Agreement, which releases all
of your claims against the Company and the Releasees, and you KNOWINGLY AND
VOLUNTARILY AGREE TO RELEASE the Company and the Releasees from any and all
claims you may have, known or unknown, in exchange for the benefits you have
obtained by signing, and that these benefits are in addition to any benefit you
would have otherwise received if you did not sign this Agreement;
(vii) You have seven (7) days after you sign this Agreement to revoke it by
notifying the Company in writing. The Agreement will not become effective or
enforceable until the seven (7) day revocation period has expired;
(viii) This Agreement includes a WAIVER OF ALL RIGHTS AND CLAIMS you may have
under the Age Discrimination in Employment Act of 1967 (29 U.S.C. §621 et seq.);
and
(ix) This Agreement does not waive any rights or claims that may arise after
this Agreement becomes effective, which is seven (7) days after you sign it,
provided that you do not exercise your right to revoke this Agreement.
15.
Return of Signed Agreement. You should return the signed Agreement to me on or
before the date that is 21 days from the date hereof.

Sincerely,
/s/ Jonathan Segal            


Jonathan Segal
Chief Executive Officer


4
411 WEST 14TH STREET, NEW YORK, NY 10014 | 646.624.2400 | TOGRP.COM



--------------------------------------------------------------------------------

samgoldfingerseparati_image1.jpg [samgoldfingerseparati_image1.jpg]






Read, Accepted and Agreed to:




/s/ Samuel Goldfinger            
Samuel Goldfinger




April 21, 2017                
Date






5
411 WEST 14TH STREET, NEW YORK, NY 10014 | 646.624.2400 | TOGRP.COM

